Title: From John Adams to John Trumbull, 12 August 1800
From: Adams, John
To: Trumbull, John



Dear Sir
Quincy August 12 1800

A Letter from my old Friend Trumbull is always So cheering a cordial to my Spirits, that I could almost rejoice in the Cause which produced yours of the 6th.
The Gentleman, you allude to, did, it is true make me a Visit at New Haven. It was not unexpected for it is was not the first or Second mark of Attention that I have recd from him at the Same place. On this Occasion his deportment was polite and his conversation easy, Sensible and agreeable.
I understood from him, what I well knew before and always expected that there had been, some Uneasiness and Some Severe Criticisms in Connecticutt, on Account of the Removal of the late Secretary of State; but he mentioned no names, nor alluded to Persons or Places. No such Insinuations concerning Hartford, as you have heard, escaped his Lips.
I had, for many years had it in contemplation to take the road of the Sea coast, and I believe, that for many years I have never Stopped at New Haven without making Some Inquiries concerning the Roads and Inns. The Gentleman in question had just returned from New London and assured me the Road was good, the Accommodations at the public Houses not bad and the passage of the Ferry neither dangerous nor inconvenient to any but the ferrymen. He Added that he had heard People at several places on that rout, observe that I had never seen it, that they wished to see me that way, and that the distance to my own House in Quincy was ten or twelve miles less, than the other; An Œconomy of a dozen miles to an old Man who was already weary with a Journey of Six or Seven hundred Miles was an Object of Attention, and that way I took.
I never entertained or conceived a Suspicion that I should not meet the Same cordial reception at Hartford as usual.
There was Some Conversation concerning Constitutions and Administration, rather free, but very cool and decent without any personal or party Allusions, which gave me an Opinion of the Correctness of his Judgment, which I had not before. But as these were private Conversation, I dont think it necessary if it could be justifiable to mention them.—
With affectionate Esteem, Dear Sir your much pained friend

John AdamsWho is it Says in the old Testament, I will go out and be a lying Spirit among them?
